DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant's amendment filed on 03 May 2021 has been entered. Claims 1, 16, and 27 have been amended. Claims 4-7, 9-10, 13-14, 20-22, 24-25, and 28-29 have been cancelled. No claims have been added. Claims 1-3, 8, 11-12, 15-19, 23, 26-27, and 30-32 are still pending in this application, with claims 1 and 16 being independent. The claim objections set forth in the previous office action mailed 03 February 2021 are overcome by Applicant’s amendments. 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 8, 11, 15-17, 26, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Li (US 2016/0057829 A1), in view of Johnson (US 4,510,556 A).
Regarding claim 1, Li teaches or suggests (Figs. 1-2 and 6, paragraphs [0093]-[0099]) a flickering source of illumination comprising: a first group of LEDs (a first row of the plurality of rows of LEDs, as shown in Figs.1-2 and 6); a second group of LEDs (another row of the plurality of rows of LEDs, above said first row, as shown in Figs. 1-2 and 6); a third group of LEDs (another row of the plurality of LED rows shown in Figs. 1-2 and 6, above said second row); a control circuit (a control circuit 210 within the housing 610, also see Fig. 2) is adapted to control a switch to selectively switch on the first group, the second group, and the third group of LEDs (as described in paragraphs [0093]-[0099], said control circuit is adapted to control properties of the illuminators includes controlling the on, off, brightness, dimness, color change, flickering, blinking, flashing, and other aspects of the illuminators, and thus comprises a switch to control current distributed to the LED groups. Also, the groups are formed by rows, columns, or any subset of the illuminators on the control panel, as described in paragraph [0099]. Therefore, the control circuit is adapted to control a switch to selectively switch on the first group, the second group, and the third group of LEDs); a translucent mineral (602) positioned around the first group, the second group, and the third group of LEDs (as shown in Fig. 6); wherein the translucent mineral is adapted to allow light emitted by the first, second and third groups of LEDs to pass through the translucent mineral and illuminate an area adjacent to the translucent mineral (light from all of said LED groups transmits through said translucent mineral 602 to an area adjacent to said translucent mineral 602); wherein the control circuit (210) is configured to control the switch to selectively switch on the first group of LEDs for a longer period of time than the second group of LEDs and to control the switch to selectively switch on the second 
Li does not explicitly teach, in the embodiment of Figs. 1-2 and 6, paragraphs [0093]-[0099], that each group of LEDs being mounted on a cylindrical surface.
Li alternatively teaches or suggests (paragraph [0042]) each group of LEDs being mounted on a cylindrical surface (as described in paragraph [0042]).
Therefore, it would have been obvious for a person of ordinary skill in the art, as of the effective filing date of the claimed invention, to have modified the device of Li and incorporated the teachings of each group of LEDs being mounted on a cylindrical surface, such as alternatively taught or suggested by Li, in order to improve the appearance of the device (i.e. by providing a display panel with a simulated flame that is generally visible in a 360 degree perspective).
The combined teachings of Li teach or suggest all of the elements of the claimed invention, except for said control circuit is configured to switch on the third group of LEDs for only brief busts to create the appearance of a flame rapidly flickering at its peak.
Johnson teaches or suggests (Figs. 1-3) a controller (i.e. a controller formed by electronic circuitry to drive the lamps 14, 16, 18, col. 2, lines 57-68 and col. 3, lines 1-9) configured to switch on a third LED (top lamp 18, i.e. the lamp at the top of the assembly in Fig. 1) for only brief busts to create the appearance of a flame rapidly flickering at its peak (col. 1, lines 47-68, col. 2, lines 1-11, col. 5, lines 21-68, and col. 6, lines 1-11).
Therefore, it would have been obvious for a person of ordinary skill in the art, as of the effective filing date of the claimed invention, to have modified the device of Li and incorporated the teachings of said control circuit is configured to switch on the third group of LEDs for only brief busts to create the appearance of a flame rapidly flickering at its peak, such as taught or suggested by Johnson, in order to improve the appearance of the device (i.e. by mimicking gas turbulence of a real candle flame, col. 1, lines 47-68, col. 2, lines 1-11, col. 5, lines 21-68, and col. 6, lines 1-11 of the Johnson reference).
Regarding claim 3, Li teaches or suggests (Figs. 1-2 and 6, paragraphs [0093]-[0099]) the translucent mineral (602) defines a cavity therein (a cavity in which 200 is received, as shown in 
Regarding claim 8, Li does not explicitly teach, in the embodiment of Figs. 1-2 and 6, paragraphs [0093]-[0099], that the first group of LEDs emits a different color of light than the second group of LEDs, and/or the third group of LEDs emits a different color of light than the first group and the second group of LEDs.
Li alternatively teaches or suggests (in some embodiments as described in paragraph [0042]) the first group of LEDs emits a different color of light than the second group of LEDs (i.e. “…in some embodiments, each illuminator may be capable of illuminating in one or more colors, including but not limited to, white, orange, red, yellow, blue, purple, green, any other suitable color, or any combination thereof…,” paragraph [0042], thus for illuminators capable of producing lighting in one or more colors of any combination thereof, such as multicolor producing LEDs, the first group and the second group can emit light different from one another), and/or the third group of LEDs emits a different color of light than the first group and the second group of LEDs (i.e. “…in some embodiments, each illuminator may be capable of illuminating in one or more colors, including but not limited to, white, orange, red, yellow, blue, purple, green, any other suitable color, or any combination thereof…,” paragraph [0042], thus for illuminators capable of producing lighting in one or more colors of any combination thereof, such as multicolor producing LEDs, the third group, the first group, and the second group can all emit light different from one another).  
Therefore, it would have been obvious for a person of ordinary skill in the art, as of the effective filing date of the claimed invention, to have modified the device of Li and incorporated the teachings of the first group of LEDs emits a different color of light than the second group of 
Regarding claim 11, Li does not explicitly teach, in the embodiment of Figs. 1-2 and 6, paragraphs [0093]-[0099], the control circuit is further adapted to control a light output of the first and second groups of LEDs so that the first group of LEDs emits a different color of light than the second group of LEDs.
Li alternatively teaches or suggests (in some embodiments as described in paragraph [0042]) the control circuit is further adapted to control a light output of the first and second groups of LEDs so that the first group of LEDs emits a different color of light than the second group of LEDs (i.e. “…in some embodiments, each illuminator may be capable of illuminating in one or more colors, including but not limited to, white, orange, red, yellow, blue, purple, green, any other suitable color, or any combination thereof…,” paragraph [0042], thus for illuminators capable of producing lighting in one or more colors of any combination thereof, such as multicolor producing LEDs, the first group and the second group can emit light different from one another, which control circuit 210 is thus configured to vary as desired, paragraphs [0093]-[0099]).  
Therefore, it would have been obvious for a person of ordinary skill in the art, as of the effective filing date of the claimed invention, to have modified the device of Li and incorporated the teachings of the control circuit is further adapted to control a light output of the first and second groups of LEDs so that the first group of LEDs emits a different color of light than the second group of LEDs, such as alternatively taught or suggested by Li, in order to improve the 
Regarding claim 15, Li teaches or suggests (Figs. 1-2 and 6, paragraphs [0093]-[0099]) a fourth group of LEDs; a fifth group of LEDs; and a sixth group of LEDs (a fourth row of LEDs, a fifth row of LEDs, and a sixth row of LEDs, as shown in Fig. 2, other than said first second and third rows outlined above); wherein the control circuit is further adapted to control the switch to selectively switch on the fourth group, the fifth group, and the sixth group of LEDs (as described in paragraphs [0093]-[0099], said control circuit 210 is adapted to control properties of the illuminators includes controlling the on, off, brightness, dimness, color change, flickering, blinking, flashing, and other aspects of the illuminators, and thus comprises a switch to control current distributed to the LED groups. Also, the groups are formed by rows, columns, or any subset of the illuminators on the control panel, as described in paragraph [0099]. Therefore, the control circuit is adapted to control a switch to selectively switch on the fourth group, the fifth group, and the sixth group of LEDs).  
Regarding claim 16, teaches or suggests (Figs. 1-2, 6, paragraphs [0093]-[0099]) a flickering source of illumination comprising: a first group of LEDs (i.e. a first row of LEDs, of the plurality of rows of LEDs, as shown in Figs. 1, 2, and 6); a second group of LEDs (another row of the plurality of rows of LEDs above said first row, as shown in Figs. 1, 2, and 6); a control circuit (210) adapted to control a light output of the first and second groups of LEDs (paragraphs [0093]-[0099]), wherein the control circuit is further adapted to selectively vary a color of the light output of the first group of LEDs and of the second group of LEDs (i.e. as recited in paragraphs [0093]-[0099]); and a translucent mineral (602) positioned around the first group and the second group of LEDs (as shown in Fig. 6); wherein the translucent mineral is 
Li does not explicitly teach, in the embodiment of Figs. 1-2, 6, paragraphs [0093]-[0099], that the first group of LEDs emits a different color of light than the second group of LEDs.
Li alternatively teaches or suggests (in some embodiments as described in paragraph [0042]) the first group of LEDs emits a different color of light than the second group of LEDs (i.e. “…in some embodiments, each illuminator may be capable of illuminating in one or more or more colors of any combination thereof, such as multicolor producing LEDs, the first group and the second group can emit light different from one another).  
Therefore, it would have been obvious for a person of ordinary skill in the art, as of the effective filing date of the claimed invention, to have modified the device of Li and incorporated the teachings of the first group of LEDs emits a different color of light than the second group of LEDs, such as alternatively taught or suggested by Li, in order to improve the marketability and customizability of the device (i.e. by providing LEDs which can produce various different display colors).
Li does not explicitly teach, in the embodiment of Figs. 1-2 and 6, paragraphs [0093]-[0099], that each group of LEDs being mounted on a cylindrical surface.
Li alternatively teaches or suggests (paragraph [0042]) each group of LEDs being mounted on a cylindrical surface (as described in paragraph [0042]).
Therefore, it would have been obvious for a person of ordinary skill in the art, as of the effective filing date of the claimed invention, to have modified the device of Li and incorporated the teachings of each group of LEDs being mounted on a cylindrical surface, such as alternatively taught or suggested by Li, in order to improve the appearance of the device (i.e. by providing a display panel with a simulated flame that is generally visible in a 360 degree perspective).
The combined teachings of Li teach or suggest all of the elements of the claimed invention, except for said control circuit is configured to create the appearance of a flame rapidly flickering at its peak.
Johnson teaches or suggests (Figs. 1-3) a controller (i.e. a controller formed by electronic circuitry to drive the lamps 14, 16, 18, col. 2, lines 57-68 and col. 3, lines 1-9) configured to create the appearance of a flame rapidly flickering at its peak (by rapidly flickering the top lamp 18, i.e. the lamp at the top of the assembly in Fig. 1, col. 1, lines 47-68, col. 2, lines 1-11, col. 5, lines 21-68, and col. 6, lines 1-11)
Therefore, it would have been obvious for a person of ordinary skill in the art, as of the effective filing date of the claimed invention, to have modified the device of Li and incorporated the teachings of configured to create the appearance of a flame rapidly flickering at its peak, such as taught or suggested by Johnson, in order to improve the appearance of the device (i.e. by mimicking gas turbulence of a real candle flame, col. 1, lines 47-68, col. 2, lines 1-11, col. 5, lines 21-68, and col. 6, lines 1-11 of the Johnson reference).
Regarding claim 17, Li teaches or suggests (Figs. 1-2, 6, paragraphs [0093]-[0099]) the control circuit (210) is further adapted to selectively switch on the first group and the second group of LEDs (as described in paragraphs [0093]-[0099], said control circuit 210 is adapted to independently control properties of the illuminators includes controlling the on, off, brightness, dimness, color change, flickering, blinking, flashing, and other aspects of the illuminators, and thus comprises a switch to control current distributed to the LED groups. Also, the groups are formed by rows, columns, or any subset of the illuminators on the control panel, as described in paragraph [0099]. Therefore, the control circuit is adapted to selectively switch on the first group and the second group of LEDs).  
Regarding claim 26, Li teaches or suggests (Figs. 1-2, 6, paragraphs [0093]-[0099]), a third group of LEDs (i.e. a third row of LEDs, of the plurality of LED rows shown in Fig. 2); a fourth group of LEDs (a fourth row of LEDs, of the plurality of rows of LEDs, as shown in Fig. 2); and a fifth group of LEDs (a fifth row of LEDs, of the plurality of rows of LEDs shown in Fig. 2); wherein the control circuit is further adapted to selectively vary a color of the light output of the third group of LEDs, of the fourth group of LEDs and of the fifth group of LEDs (as described in paragraphs [0093]-[0099], the controller 210 is adapted to independently control the various properties of the illuminators includes controlling the on, off, brightness, dimness, color change, flickering, blinking, flashing, and other aspects of the illuminators, and do so for groups formed by rows, as described in paragraph [0099]. Therefore, the control circuit 210 is further adapted to selectively vary a color of the light output of the third group of LEDs, of the fourth group of LEDs and of the fifth group of LEDs).  
Regarding claim 27, Li teaches or suggests (Figs. 1-2, 6, paragraphs [0093]-[0099]) a third group of LEDs (i.e. a third row of LEDs, of the plurality of LED rows shown in Fig. 2); and a fourth group of LEDs (a fourth row of LEDs, of the plurality of rows of LEDs, as shown in Fig. 2); wherein the control circuit is further adapted to control the switch to selectively switch on the third group and the fourth group of LEDs (as described in paragraphs [0093]-[0099], said control circuit is adapted to control properties of the illuminators includes controlling the on, off, brightness, dimness, color change, flickering, blinking, flashing, and other aspects of the illuminators, and thus comprises a switch to control current distributed to the LED groups. Also, the groups are formed by rows, columns, or any subset of the illuminators on the control panel, as described in paragraph [0099]. Therefore, the control circuit is adapted to control a switch to selectively switch on the third group and the fourth group of LEDs).  

Claims 2, 12, 18, 19, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Li, in view of Johnson, as applied to claims 1 and 16 above, respectively, and in further view of Kadijk et al. (US 2017/0184296 A1, herein referred to as: Kadijk).
Regarding claim 2, neither Li nor Johnson teach or suggest that the translucent mineral comprises a salt rock, quartz, marble or natural stone, or a synthetic material adapted to have an appearance corresponding to a salt rock, quartz, marble or natural stone.  
Kadijk teaches or suggests (paragraphs [0025], [0027], and [0035]) the translucent mineral comprises a salt rock, quartz, marble or natural stone, or a synthetic material adapted to have an appearance corresponding to a salt rock, quartz, marble or natural stone (i.e. as recited in paragraphs [0025], [0027], and [0035]).
Therefore, it would have been obvious for a person of ordinary skill in the art, as of the effective filing date of the claimed invention, to have modified the device of Li and incorporated the teachings of the translucent mineral comprises a salt rock, quartz, marble or natural stone, or a synthetic material adapted to have an appearance corresponding to a salt rock, quartz, marble or natural stone, such as taught or suggested by Kadijk, since it has been held by the courts that selection of a prior art material on the basis of its suitability for its intended purpose is within the level of ordinary skill. In re Leshing, 125 USPQ 416 (CCPA 1960) and Sinclair & Carroll Co. v. Interchemical Corp., 65 USPQ 297 (1945) and/or since the courts have stated that matters relating to ornamentation only which have no mechanical function cannot be relied upon to patentably distinguish the claimed invention from the prior art. In the instant case, one skilled in the art would have been motivated to select a material with a given transmissivity or thermal 
Regarding claim 12, Li teaches or suggests (Figs. 1-2, 6, paragraphs [0093]-[0099]) the translucent mineral comprises a plurality of pieces of translucent mineral positioned around the first group, the second group, and the third group of LEDs (i.e. 602 is comprised of several pieces, even particulate pieces, of translucent mineral, all positioned around the first, second, and third groups of LEDs as shown in Fig. 6); and/or a basket (610) adapted to hold the first, second and third groups of LEDs and the plurality of pieces of translucent mineral (as shown in Fig. 6); and/or a night light base (108, Fig. 5A, corresponding to 102 of Fig. 1, or the base of 610, in which a removable power source is inserted and covered) adapted to support the basket (102, Fig. 1, or 610, Fig. 6).  
Regarding claim 18, neither Li nor Johnson teach or suggest that the translucent mineral comprises a salt rock, quartz, marble or natural stone, or a synthetic material adapted to have an appearance corresponding to a salt rock, quartz, marble or natural stone.  
Kadijk teaches or suggests (paragraphs [0025], [0027], and [0035]) the translucent mineral comprises a salt rock, quartz, marble or natural stone, or a synthetic material adapted to have an appearance corresponding to a salt rock, quartz, marble or natural stone (i.e. as recited in paragraphs [0025], [0027], and [0035]).
Therefore, it would have been obvious for a person of ordinary skill in the art, as of the effective filing date of the claimed invention, to have modified the device of Li and incorporated the teachings of the translucent mineral comprises a salt rock, quartz, marble or natural stone, or a synthetic material adapted to have an appearance corresponding to a salt rock, quartz, marble or natural stone, such as taught or suggested by Kadijk, since it has been held by the courts that 
 Regarding claim 19, Li teaches or suggests (Figs. 1-2, 6, paragraphs [0093]-[0099]) the translucent mineral defines a cavity therein (i.e. in which 200 is received, as shown in Fig. 6); and wherein the first and second groups of LEDs are positioned inside the cavity (as shown in Fig. 6).   
Regarding claim 23, Li teaches or suggests (Figs. 1-2, 6, paragraphs [0093]-[0099]) the translucent mineral comprises a plurality of pieces of translucent mineral positioned around the first group and the second group (i.e. 602 is comprised of several pieces of translucent mineral, even particulate pieces, all positioned around the first and second groups of LEDs as shown in Fig. 6); and/or a basket (610) adapted to hold the first and second groups of LEDs and the plurality of pieces of translucent mineral (as shown in Fig. 6); and/or a night light base (the bottom of 602, as in element 114 or 116 of Fig. 1) adapted to support the basket (102 or 610, as shown in Figs. 1 and 6).   

Claims 30 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Li, in view Johnson, as applied to claims 1 and 16 above, respectively, and in further view of Huang (US 6,584,713 B2).
Regarding claims 30 and 31, neither Li nor Johnson teach or suggest a tap light, and wherein the tap light mechanically supports the translucent mineral and wherein the tap light is adapted to be electrically operable in response to selective movement of the translucent mineral.  
Huang teaches or suggests (Figs. 3-4) a tap light (as shown in Figs. 3-4), and wherein the tap light mechanically supports the translucent mineral (30 and/or 32) and wherein the tap light is adapted to be electrically operable in response to selective movement of the translucent mineral (i.e. the tap light is one while 32 and/or 30 moves around a rotational axis, and thus the tap light is adapted to be electrically operable in response to selective movement of the translucent mineral).
Therefore, it would have been obvious for a person of ordinary skill in the art, as of the effective filing date of the claimed invention, to have modified the device of Li and incorporated the teachings of a tap light, and wherein the tap light mechanically supports the translucent mineral and wherein the tap light is adapted to be electrically operable in response to selective movement of the translucent mineral, such as taught or suggested by Huang, in order to improve the appearance, appeal, utility, and/or marketability of the device by adapting the device for use as a tap light (i.e. that can also provide an appeasing, moving, display).

Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Li, in view of Johnson, as applied to claim 1 above, and in further view of Story, III (US 2018/0367876 A1).
Regarding claim 32, neither Li nor Johnson teach or suggest the translucent mineral comprises a plurality of pieces of translucent mineral collected in a container.
Story, III teaches or suggests (Figs. 6a-7b) the translucent mineral (103) comprises a plurality of pieces of translucent mineral (103) collected in a container (101).
Therefore, it would have been obvious for a person of ordinary skill in the art, as of the effective filing date of the claimed invention, to have modified the device of Li and incorporated the teachings of the translucent mineral comprises a plurality of pieces of translucent mineral collected in a container, such as taught or suggested by Story, III, in order to improve the appearance of the device, and/or provide an embodiment which produces an additional aesthetic appeal.

Response to Arguments
Applicant's arguments filed 03 May 2021 have been fully considered but they are not persuasive.
In response to Applicant’s argument that Li failed to teach or suggest “…each group of LEDs being mounted on a cylindrical surface…,” pages 8-9 of the above-cited remarks, the Examiner respectfully disagrees. In the instant case, Li alternatively teaches or suggests, in the embodiment of paragraph [0042], that each group of LEDs being mounted on a cylindrical surface (i.e. each of the LEDs mounted on panel 200, wherein panel 200 may comprise a cylindrical form so as to provide a display panel 200 which is generally visible in a 360 degree perspective, see paragraph [0042] of Li). Therefore, Li teaches or suggests that each group of LEDs is mounted on a cylindrical surface, and the combined teachings of Li and Johnson teach or suggest all of the collective limitations of claims 1 and 16, as emphasized on page 7 of the above-cited remarks.



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: see PTO-892 for pertinent prior art not relied upon for rejection. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Colin J Cattanach whose telephone number is (571)270-5203.  The examiner can normally be reached on Monday - Friday, 9:30 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on (571) 272-7044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C.J.C/Examiner, Art Unit 2875                                                                                                                                                                                                        
/ALEXANDER K GARLEN/Primary Examiner, Art Unit 2896